Citation Nr: 1639654	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-26 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the overpayment of Chapter 30 benefits in the amount of $3,100.80 was validly created. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran had active service from May 1992 to February 2014.  The appellant is the Veteran's spouse. 

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from a January 2011 decision by the Committee on Waivers and Compromises in Nashville, Tennessee, wherein the appellant was denied entitlement to a waiver of recovery of an overpayment. A hearing before the undersigned was held at the RO in March 2012.  The Board remanded the appeal for additional development in May 2014. 

In November 2014, the Deputy Vice Chairman of the Board of Veterans' Affairs dismissed the appellant's motion for reconsideration on the basis that there was no final decision on her appeal. 

In December 2014, the Board issued a decision that found an overpayment of Chapter 30 benefits in the amount of $3,100.80 had been validly created, and entitlement to a waiver of recovery of the overpayment was denied.  The Veteran appealed that Board's decision to the U.S. Court of Appeals for Veterans Claims (CAVC).  A Joint Motion for Partial Remand (JMR) was filed in October 2015.  In November 2015, the CAVC issued an Order vacating and remaining the Board's December 2014 decision to the extent that it found a valid debt had been created by the overpayment of Chapter 30 educational assistance benefits in the amount of $3,100.80.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As pointed out by the October 2015 JMR, there appears to be conflicting information as to the appellant's last date of attendance at the Skin Care and Spa Institute (SCSI). See JMR, p.3. 

In this regard, a Notice of Change in Student Status dated March 1, 2010, shows a last date of attendance of January 22, 2010, with a fax date of March 24, 2010, from the educational institution.  The January 22, 2010, date is also reflected on the educational institution's refund calculator sheet dated, March 1, 2010, with a fax date of March 24, 2010.  However, the record also contains a Notice of Change in Student Status dated April 19, 2010, showing a last date of attendance of February 26, 2010.  This document shows a fax date of April 19, 2010.  A second SCSI refund calculation sheet likewise shows that the appellant's last day of attendance was February 26, 2010.  In addition to the foregoing evidence, the appellant has consistently reported that her last day of attendance at SCSI was February 26, 2010.  

The October 2015 JMR directed the Board to reconcile the conflicting last dates of attendance shown in the above evidence.

In the absence of the appellant's complete attendance record, or other official verification of attendance from SCSI for the period of November 3, 2009, to February 26, 2010, the Board is unable to reconcile the discrepancies as to her last date of attendance at SCSI.  The case must therefore be remanded in order to obtain these records from the appellant and the school.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request that she provide official documentation of her class attendance at SCSI for the entire period from November 3, 2009, to February 26, 2010. 

2. Contact the Skin Care and Spa Institute in Skokie, Illinois, and request that they provide documented verification of the appellant's attendance at SCSI for the period from November 3, 2009, to February 26, 2010, to include printouts of the appellant's hours attended, schedule of classes, and/or any other official verification that the appellant attended classes through and up to February 26, 2010.  Request that they reconcile the conflicting information/dates provided in the VA Forms 22-1999b's, as well as the "Refund Calculation" sheets referenced in the narrative portion above, which reflect the "last date of attendance" as both January 22, 2010, and February 26, 2010.  

3. Readjudicate the claim using the relevant laws and regulations pertaining to Chapter 30.  To the extent the benefit sought is not granted, the appellant should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto. Thereafter, the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




